PER CURIAM
The only point on appeal that merits discussion is appellants’ contention that the trial court erred in refusing to instruct the jury as to the defense of assumption of risk. Our sister court has held that the doctrine of assumption of risk is a valid defense. Dorta v. Blackburn, 302 So.2d 450 (Fla.App. 3rd, 1974). This court held to the contrary in Parker v. Maule Industries, Inc., 321 So.2d 106 (Fla.App. 1st, 1975), and, of course, we are bound by our own precedent.
This case was argued on November 18, 1975. We delayed disposition with the expectation that the Florida Supreme Court would resolve the conflict, however, as of this date, we have not been enlightened by that court. It is time to dispose of the matter.
The judgment appealed is AFFIRMED.
RAWLS, J., and CREWS, JOHN J., JR., Associate Judge, concur.
BOYER, C. J., specially concurs.